DETAILED ACTION

This communication is in response to the Application filed on 04 August 2022. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 and 16-20 are pending and have been examined, and the Examiner determines that this action is in condition for Allowance. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 24 August 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:

The closest prior art of record includes US 20170011747 (Faure et al.) and “Biorthogonal and Nonuniform Lapped Transforms for Transform Coding with Reduced locking and Ringing Artifacts” (Malvar). Faure et al. discloses an apparatus for decoding an information signal, or a processed version thereof, defined in the frequency domain, FD, the apparatus comprising: a bitstream reader configured to read a bitstream encoding the information signal (Faure et al., para [0009]-[0010]. And, Faure et al., para [0076]. See also fig. 1, which sow the quantized output of the coder being fed to the decoder.); and 5an inverse modulated lapped transform tool configured to perform an inverse modulated lapped transform synthesis on the information signal, or a processed version thereof, using a synthesis windowing function comprising a meandering portion crossing a piece-wise linear function in correspondence of at least four points (Faure et al., para [0010], describes an MDCT, a type of inverse modulated lapped transform. Faure et al., fig. 2(left) shows a synthesis windowing function, hs, which comprises a meandering portion crossing a piece-wise linear function (ha of fig. 2(right)) in correspondence of at least four points. See also Faure et al., fig. 3A, which shows the window represented being divided up into four quarters.), wherein the synthesis windowing function is defined so as to be asymmetric (“Thus, for the asymmetrical case, this means that 1920 and 6144 coefficients respectively must be stored,” Faure et al., para [0021].). However, Faure et al. does not teach that the linear function is a constant function with constant value 1.
A method comprising performing a modified cosine transformation, MDCT, analysis for transforming a time domain, TD, representation of an information signal, or a processed version thereof, into a frequency domain, FD, representation (page 1049, paragraph IV. - page 1052, paragraph V. disclose the lapped transform of time domain to frequency domain for image/audio signal), using an analysis windowing function having a meandering portion which passes a linear function in correspondence of at least four points (pages 1046-1048, paragraph Ill.; figure 8: the analysis window between 35 and 95 has a meandering portion crossing a linear function such as the one
defined by y = 1.03). However, Malvar does not teach that the synthesis window is asymmetric and crosses a constant linear function in the manner specified in the steps of claim 1.
Therefore, none of the prior art, either alone or in combination, overcomes the following sequence of limitations as presented in claim 1: 

“wherein the synthesis windowing function is defined so as to be asymmetric, wherein the synthesis windowing function is defined so as to be, in the meandering portion: greater than the linear function in a first interval between a first crossing point and a second crossing point; lower than the linear function in a second interval between the second crossing point and a third crossing point; greater than the linear function in a third interval between the third crossing point and a fourth crossing point, wherein the synthesis windowing function is defined so that an absolute maximum value is in one of the first and third interval, and wherein the linear function is a constant function with constant value 1.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure. See attached PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE L THOMAS-HOMESCU whose telephone number is (571)272-0899.  The examiner can normally be reached on Mon-Fri 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh M Mehta can be reached on 5712727453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANNE L THOMAS-HOMESCU/Primary Examiner, Art Unit 2656